DETAILED ACTION
This is a first office action in response to application no. 16/952,831 filed on November 19, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 

agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 U.S. Patent no. 10,290,119 to White et al. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application and claims 1-22 of Patent Application 10,290,119 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application example, call for back projecting at least one image from at least one camera view to a model of a world space environment; comparing the at least one back projected image to at least one image from at least one other camera view to determine a set of error metrics by transforming the model of the world space environment to a two-dimensional (2D) image for a first camera and comparing the 2D image to an image captured by the first camera, aggregating the set of error metrics 

into a combined differences value and comparing the combined differences value to a threshold value; and repeating the back projecting the at least one image from the at least one camera view to the model of the world space environment and the comparing the at least one back projected image to the at least one image from the at least one other camera view until the combined differences value is less than the threshold value.
Claim 1 of Patent no. 10,290,119 calls for back projecting at least one image from at least one of a plurality of camera views to a 3D model of a world space environment based on a set of camera parameters;  wherein the back projecting includes adding one image from a first camera to the 3D model as a texture; automatically comparing the back projected image to one or more images from other camera views to determine a set of error metrics;  wherein the automatically comparing comprises transforming the 3D model to a 2D image for a second camera and comparing the 2D image to a video image captured by the second camera;  and automatically adjusting the camera parameters and the 3D model to minimize the error metrics based on the automatically comparing.
Independent claim 1 of the instant application further cited the limitation “repeating the back projecting the at least one image from the at least one camera view to the model of the world space environment and the comparing the at least one back projected image to the at least one image from the at least one other camera view until the combined differences value is less than the threshold value.” 
However, the step of “adjusting the camera parameters and the 3D model to minimize the error metrics based on the automatically comparing” in claim 1 of the cited Patent is analogous to the cited limitations
The limitations of dependent claims 2-9, 11-16 and 18-20 of the instant application are analogous to the limitations of claims 2-8, 10-13 and 15-22 of Patent no. 10,290,119.


The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims is narrower in scope and falls within the scope of the examined claims. Thus, the claims of the instant application are anticipated by the patented claims since the claims of the present application are broader.  Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 U.S. Patent no. 10,846,886 to White et al. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application and claims 1-18 of Patent Application 10,846,886 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application example, call for back projecting at least one image from at least one camera view to a model of a world space environment; comparing the at least one back projected image to at least one image from at least one other camera view to determine a set of error metrics by transforming the model of the world space environment to a two-dimensional (2D) image for a first camera and comparing the 2D image to an image captured by the first camera, aggregating the set of error metrics into a combined differences value and comparing the combined differences value to a threshold value; and repeating the back projecting the at least one image from the at least one camera view to the model of the world space environment and the comparing the at least one back projected image to the at least one image from the at least one other camera view until the combined differences value is less than the threshold value.

Claim 1 of Patent no. 10,846,886 calls for back projecting at least one image from at least one of a plurality of camera views to a 3D model of a world space environment based on a set of camera parameters; comparing the at least one back projected image to one or more images from other camera views to determine a set of error metrics by transforming the 3D model to dimensional (2D) image for a first camera and comparing the 2D image to an image captured by the first camera;  and aggregating the set of error metrics into a combined differences value and comparing the combined differences value to a threshold value, wherein the back projecting the at least one image and the comparing the at least one back projected image to one or more images from other camera views are repeated until the combined differences value is less than the threshold value.
The limitations of dependent claims 2-9, 11-16 and 18-20 of the instant application are analogous to the limitations of claims 2-6, 8-11 and 13-18 of Patent no. 10,846,886.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims is narrower in scope and falls within the scope of the examined claims. Thus, the claims of the instant application are anticipated by the patented claims since the claims of the present application are broader.  Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sternberg et al. (US Patent Application Publication no. 2011/0115909) in view of Fan et al. (US Patent no. 8818768).

Regarding claims 10 and 17, Ni discloses an apparatus for creating a model of a world space (See Sternberg’s Abstract and [0008] and S120), comprising: one or more processors (See Sternberg S130 of Fig. 1, and );; wherein the one or more processors are configured to add an image from at least one camera view to a model of an environment based on at least one camera parameter (See Sternberg [0012] and [0014]), compare the added image to an image from a different camera view (See [0017], [0021] and S140), and adjust the at least one camera parameter and the model of the environment to minimize one or more differences between the added image and the image from the different camera view (See Sternberg [0022]).
It is noted that Ni is silent about one or more non-transitory, tangible computer readable storage media connected to the one or more processors.
However, Fan teaches creating a model of a world space including one or more non-transitory, tangible computer readable storage media connected to the one or more processors (See Fan col. 1, lines 52-56).


Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Ni’s processing to incorporate the one or more non-transitory, tangible computer readable storage media connected to the one or more processors.  The motivation for performing such a modification in Ni is to provide a portable means to carry the program to run on a computer with a processor.

As per claims 12 and 19, most of the limitations of these claims have been noted in the above rejection of claim 10.  In addition Fan further teaches utilizing the comparison to add the image to the model of the environment as a texture for the model of the environment (See Fan col.2, lines 57-67 and col. 3, lines 1-10).

As per claim 13, most of the limitations of this claim have been noted in the above rejection of claim 10.  In addition, Fan further teaches adding the image to the model of the environment as a texture for the model of the environment (See Fan col. 10, lines 61-67, col. 11, lines 1-3).

As per claim 14, the limitations of this claim have been noted in the above rejection of claim 10.

As per claims 15 and 20, most of the limitations of these claims have been noted in the above rejection of claim 10.  In addition, Steinberg further teaches wherein the model of the environment includes a three- dimensional (3D) model of the environment (See Steinberg [0012]).

As per claim 16, most of the limitations of these claims have been noted in the above rejection of claim 10.  In addition, Steinberg further teaches aggregating a set of error metrics derived by comparing the 

8.	Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sternberg et al. (US Patent Application Publication no. 2011/0115909) in view of Fan et al. (US Patent no. 8818768), and further in view of Hayashi et al. (US Patent Application Publication no. 2017/0142309).

Regarding claims 11 and 18, most of the limitations claims have been noted in the above rejection of claims 10 and 17.
	It is noted that the combination of Sternberg and Fan is silent about compare the added image to the image from the different camera view based on a color space comparison which determines the one or more differences between the added image and the image from the different camera view.
	However, Hayashi teaches compare the added image to the image from the different camera view based on a color space comparison which determines the one or more differences between the added image and the image from the different camera view (See Hayashi [0054]-[0055]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the processor configuration to provide Hayashi’s teachings to compare the added image to the image from the different camera view based on a color space comparison which determines the one or more differences between the added image and the image from the different camera view.  The motivation for performing such a modification in the combination of Sternberg and Fan is to provide an imaging apparatus that can correctly monitor state of a monitored physical object, regardless of environmental change, and an imaging method.



Tateno (US Patent Application Publication no. 2015/0125034) teaches information processing Apparatus, information processing method, and storage medium.
Zhang et al. (US Patent Application Publication no. 2011/0063403) teaches multi-camera head pose tracking.
Taguchi et al. (US Patent Application Publication no. 2016/0012588) teaches method for calibrating cameras with non-overlapping views.
Wurmlin et al. (US Patent Application Publication no. 2009/0315978) teaches method and system for generating a 3D representation of a dynamically changing scene.
Williamson et al. (US Patent Application Publication no. 2004/0104935) teaches virtual reality immersion system.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424